     Case 2:20-cv-00939-TLN-GGH Document 12 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACINTO JOSE VALDOVINO,                           No. 2:20-cv-00939 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER
14    M. ATCHELY,
15                       Respondent.
16

17          Petitioner is a prisoner proceeding in pro se with a petition for writ of habeas corpus , a

18   pursuant to 28 U.S.C. § 2254. Petitioner has filed an application to proceed in forma pauperis.

19   ECF No. 8. Examination of the in forma pauperis application reveals that petitioner is unable to

20   afford the costs of suit. Accordingly, the application to proceed in forma pauperis will be

21   granted. See 28 U.S.C. § 1915(a).

22          IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis (ECF

23   No 8) is granted.

24   Dated: June 29, 2020
                                                 /s/ Gregory G. Hollows
25                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
